HENRY, Justice
(dissenting).
I respectfully dissent.
Twenty-six (26) days after the original complaint was filed, and before a responsive pleading was served and, therefore, before issue was joined, plaintiff exercised his Rule 15.01-decreed right to amend his complaint.
The body of the amendment so filed reads as follows:
Comes the Plaintiff, Noble C. Caudill, and amends his Original Complaint filed in this cause by deleting the last paragraph of his Complaint in its entirety and adding the following paragraph;
*107“Wherefore, the Plaintiff, Noble C. Cau-dill, sues the Defendants for compensatory damages in the sum of $260,000.00.”
The transcript contains a Xerox copy of the original amendment, containing a total of five (5) lines, and forty-five (45) words, in conventional size type, and showing that it was served on 29 January 1972.
Eighty-four (84) days later, after seeking and obtaining two enlargements of time, defendants filed their “answer to the complaint and amended complaint filed against them.” Counsel had eighty-four days to read, analyze, digest, study and respond to this forty-five word amendment, which was openly, publicly, and officially filed..
The so-called “withdrawal” of the jury demand was accomplished in a pleading, officially filed and served upon adversary counsel.
The word “withdrawal” is inappropriate. What this plaintiff did — and all he did— was to amend his pleading by the deletion of the demand for a jury. ' His reasons for so doing are left to conjecture.
Lawyers, of course, should not ambush their adversaries, but, at the same time they are at liberty to pursue an ethical trial strategy, and are under no obligation to forewarn their adversary.
There is no requirement in the Rules or in reason that adversary counsel be given specific notice of a jury demand, except in those cases where written demand is filed with the clerk, independent of the pleadings, pursuant to Rule 38.02 Tenn.R.Civ.P.
And most assuredly there is no requirement that adversary counsel be notified of a failure to demand a jury. The complaint, as amended, made no such demand. It stands as a pleading in which no jury demand was ever made.
Under Rule 38.02, Tenn.R.Civ.P., the defendants had a right to demand a jury in their answer, or by endorsement on their answer or by lodging a written demand with the clerk. They did not elect to pursue any of these procedures.
Counsel for the defendant simply did not carefully read the amendment and “treated it as “merely an increase in the ad damnum”, and “not as an attempt by the plaintiff to withdraw its jury demand” — as shown by affidavit of counsel for the defense. These highly capable, but busy, lawyers simply did not correctly read the amendment.
I attach no significance to the fact that the case was placed on the jury docket. This was a clerical error. Docketed jury, non-jury, or not docketed, this was a non-jury case under the pleadings and in the absence of a timely jury demand in the prescribed manner. Actually, Rule 39.01 obviously contemplates a single docket and the predicate (§ 20-1201, T.C.A.) for a two-docket system no longer exists. Rule 39.01 reads in pertinent part:
When trial by jury has been demanded as provided in Rule 38, the action shall be designated upon the docket as a jury action.
The trial judge is vested with discretion to order a jury trial notwithstanding the failure of a party to demand a jury. Rule 39.02, Tenn.R.Civ.P. I find no warrant in this record for a holding that he abused his discretion, in failing to do so.
If a new trial is to be ordained, it should be restricted to the issue of damages since there is no substantial dispute as to liability-